 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9   LEONARD ALLEN SONGER,                   )   Case No.: 2:17-cv-02172-JGB-FFM
                                             )
10               Plaintiff,                  )   [PROPOSED] ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting              )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $4,150.00 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $417.00 as authorized
20   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
21   DATE: October 3, 2018
22                               /s/ Frederick F. Mumm        s
                              THE HONORABLE FREDERICK F. MUMM
23                             UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
